Citation Nr: 0531646	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-48 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously been remanded by the Board on 
several occasions for additional development.  That 
development having been completed, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does establish that the veteran has 
PTSD, which is shown to be related to inservice stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2005).  

The veteran contends that he has PTSD as a result of 
inservice stressors including alleged rape by his platoon 
sergeant.  The veteran's service personnel records and 
service medical records do not contain any evidence of this 
incident, but there is also nothing in the service records to 
contradict it.  The veteran has consistently alleged that he 
was raped in February or March 1974 by his platoon sergeant.

For PTSD cases involving personal assault there is an 
additional duty to assist the veteran with the development of 
his claim for service connection for PTSD.  Specifically, the 
RO must consider all of the special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault.  M21-1 notes that "personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking."  M21-1, 
Part III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  

Where there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changes without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks, or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use or prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also, 38 C.F.R. § 3.304(f)(3) (2005); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21-1 manual evidentiary procedures apply in PTSD 
personal assault cases).

In this case, the veteran did have a history of minor 
misconduct prior to the time of the reported rape.  In August 
1973 he was given an Article 15 nonjudicial punishment for 
being absent from his place of duty without authority.  In 
October 1973 he was again disciplined for failure to maintain 
a car registration of a private vehicle, and in early 
February 1974 he was disciplined for being drunk on duty.  
The veteran's behavior did exhibit signs of change in that he 
did not receive any further discipline after the reported 
rape.  The veteran also submitted a statement from the Rev. 
C. H. R.  Rev. C. H. R. stated that he was the veteran's home 
clergyman in 1974 and that he received word from the veteran 
of the rape incident.  Rev. C. H. R stated that he wrote to 
the veteran's commanding officer requesting a discharge for 
the veteran.  The record shows that the veteran was 
discharged a few months later, which was several months prior 
to end of his two-year service obligation.  The Board finds 
that the statement from Rev. C. H. R. is both credible and 
probative with respect to the rape reported by the veteran.  
The veteran apparently did not report the rape to any 
military authorities, but he did report it to his minister at 
home at the time it happened.  There is nothing in the record 
to contradict that, and no reason to find Rev. C. H. R's 
statement not credible.  This type of information is 
sufficient to substantiate a stressor based on the provisions 
of M21-1, Part III, 5.14c(7)(a)-(o).

In any event, if a stressor is confirmed, the veteran should 
be provided examination to determine the diagnosis and 
etiology of his claimed disability.  The veteran was provided 
a VA examination in June 1996.  The examiner reviewed the 
claims folder and interviewed the veteran.  The veteran 
reported his history of being raped in service..  The 
examiner diagnosed the veteran with PTSD due to personal 
assault (homosexual rape).  

The Board has found that the veteran's stressor is verified.  
The VA examiner has found that the stressor was sufficient to 
have caused PTSD, and that it in fact did cause the veteran's 
PTSD.  Based on the above, the Board finds that service 
connection is warranted for the veteran's PTSD.  The 
statement from Rev. C. H. R. is sufficient to corroborate the 
veteran's report of a rape, and the VA examination links PTSD 
to service.  Accordingly, the preponderance of the evidence 
supports a grant of service connection for the veteran's 
PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which is currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from granting entitlement to service connection for 
PTSD.  This is so because the Board is taking action 
favorable to the appellant by granting the claim on appeal in 
full.  Granting the claim at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


